



EXELON CORPORATION
FORM OF RESTRICTED STOCK AWARD AGREEMENT


Exelon Corporation, a Pennsylvania corporation (the “Company”), hereby grants
[NAME], (the “Holder”) as of [DATE], (the “Grant Date”), pursuant to the
provisions of the Exelon Corporation 2011 Long-Term Incentive Plan, as amended
and restated effective December 18, 2014, as amended (the “Plan”), a restricted
stock award (the “Award”) of [WRITTEN NUMBER] ([NUMERICAL NUMBER]) restricted
shares of the Company's common stock, without par value (“Common Stock”), upon
and subject to the terms and conditions set forth below. Capitalized terms not
defined herein shall have the meanings specified in the Plan.
1.    Award Subject to Acceptance of Agreement. The Award shall be subject to
all the terms of this Agreement and the Plan.
2.     Rights as a Stockholder. The Holder shall have the right to vote the
shares of Common Stock subject to the Award and to receive dividends and other
distributions thereon unless and until such shares are forfeited pursuant to
Section 3.2 hereof; provided, however, that a dividend or distribution with
respect to shares (including, without limitation, a stock dividend or stock
split), other than a regular cash dividend, shall be delivered to the Company
(and the Holder shall, if requested by the Company, execute and return one or
more irrevocable stock powers related thereto) and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such dividend
or distribution was made.
3.    Restriction Period -- Vesting Dates and Vesting.
3.1.    Vesting Dates. Subject to Section 3.2 below, all of the shares of Common
Stock subject to the Award shall vest and the restrictions thereon shall lapse
on the [FIFTH] anniversary of the Grant Date.
3.2.    Forfeiture/Accelerated Vesting of Non-Vested Shares.
(a)    If Holder terminates his or her employment with the Company or any
successor thereto for any reason prior to the [FIFTH] anniversary of the Grant
Date, all non-vested shares of Common Stock subject to the Award will be
forfeited.
(b)    If Holder's employment with the Company or any successor thereto
terminates prior to the [FIFTH] anniversary of the Grant Date on account of
Holder's death or disability, the Award will become fully vested as of the date
of such termination of employment.
(c)    If the Company or any successor thereto terminates Holder's employment
prior to the [FIFTH] anniversary of the Grant date for any reason other than
Cause or poor performance as determined by the Company in accordance with
applicable personnel policy, the Award will become fully vested as of the date
of such termination of employment.
4.    Termination of Award. In the event that the Holder shall forfeit any
shares of Common Stock subject to the Award pursuant to Section 3.2, this Award
shall immediately terminate. The Holder shall, upon the Company's request,
promptly return this Agreement to the Company for cancellation. Such
cancellation shall, however, be effective regardless of whether the Holder
returns this Agreement.
5.    Additional Terms and Conditions of Award.
5.1.    Nontransferability of Award. This Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate or
encumber, or otherwise dispose of this Award or any shares of Common Stock
subject hereto that have not vested and been issued pursuant to Section 5.5,
this Award and any obligation of the Company with respect to the shares subject
hereto shall immediately become null and void.


1

--------------------------------------------------------------------------------





5.2.    Withholding Taxes.
(a)    As a condition precedent to the delivery to the Holder of any shares of
Common Stock subject to the Award, the Holder shall, upon request by the
Company, pay to the Company (or shall cause a broker-dealer on behalf of the
Holder to pay to the Company) such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder.
(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 5.2(a), (2) delivery to the Company of previously
owned whole shares of Common Stock (which the Holder has held for at least six
months prior to the delivery of such shares or which the Holder purchased on the
open market and for which the Holder has good title, free and clear of all liens
and encumbrances) having a Fair Market Value, determined as of the date the
obligation to withhold or pay taxes first arises in connection with the Award
(the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Common Stock otherwise to be delivered to
the Holder pursuant to the Award a number of whole shares of Common Stock having
a Fair Market Value, determined as of the Tax Date, equal to the Required Tax
Payments, (4) a cash payment by a broker-dealer acceptable to the Company
through whom the Holder has sold the shares with respect to which the Required
Tax Payments have arisen or (5) any combination of (1), (2) and (3). The
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (2)-(5). Shares of Common Stock to be delivered or withheld may
not have a Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No certificate representing a share of
Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full.
5.3.    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Award shall be
adjusted as determined by the Committee. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.
5.4.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
shares hereunder, the shares of Common Stock subject to the Award shall not vest
or be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.
5.5.    Delivery of Shares. Subject to Section 5.2, as soon as practicable after
the shares of Common Stock subject to the Award become vested, the Company shall
make one or more book entries issued in the Holder's name representing the
number of vested shares. The Company shall pay all original issue or transfer
taxes and all fees and expenses incident to such delivery, except as otherwise
provided in Section 5.2.
5.6.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company or any affiliate of
the Company.


2

--------------------------------------------------------------------------------





5.7.    Decisions of Committee. The Committee shall have the right to resolve
all questions which may arise in connection with the Award. Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Agreement shall be final, binding and conclusive.
5.8.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities law; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of acquisition of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable.
5.9.     Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith.
6.    Miscellaneous Provisions.
6.1.    Meaning of Certain Terms. As used herein, the following terms shall have
the respective meanings set forth below:
“Fair Market Value” means the closing transaction price of a share of Common
Stock, as reported on the national securities exchange or quotation service
through which the Common Stock is listed or traded on the date in question or,
if there shall be no reported transaction for such date, on the next preceding
date for which a transaction was reported.
As used herein, “employment by the Company” shall include employment by any
successor to the Company or by a corporation which is a “subsidiary corporation”
of the Company, as such term is defined in section 424 of the Code. References
in this Agreement to sections of the “Code” shall be deemed to refer to any
successor section of the Code or any successor internal revenue law.
6.2.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
6.3.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Exelon Corporation, 10 South
Dearborn Street, Chicago, Illinois 60603, Attention: Corporate Secretary, and if
to the Holder, at his or her then current work location. All notices, requests
or other communications provided for in this Agreement shall be made in writing
(a) by personal delivery to the party entitled thereto, (b) by facsimile
transmission with confirmation of receipt, (c) by mailing in the United States
mails to the last known address of the party entitled thereto or (d) by express
courier service. The notice, request or other communication shall be deemed to
be received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.
6.4.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the
Commonwealth of Pennsylvania and construed in accordance therewith without
giving effect to conflicts of laws principles.
* * *


3

--------------------------------------------------------------------------------





EXELON CORPORATION


By:    _____________________
Title:    Senior Vice President, General Counsel,
& Corporate Secretary


4